     Case 1:12-cv-01333-NONE-SKO Document 27 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JESSE PRITCHETT,                                   No. 1:12-cv-1333-NONE-SKO (HC)
12                      Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO GRANT
13           v.                                         PETITIONER’S MOTION TO REOPEN AND
                                                        TO ORDER PARTIES TO FILE
14   AUDREY KING, Executive Director,                   SUPPLEMENTAL BRIEFING ADDRESSING
                                                        THE REMAINING CLAIM
15                      Respondent.
                                                        (Doc. Nos. 24, 26)
16

17           Petitioner Jesse Pritchett was civilly committed pursuant to California’s Sexual Violent

18   Predator Act (“SVPA”) and is proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2241. Petitioner sought to challenge the prosecution’s effort to commit

20   him as a “sexually violent predator” under the SVPA,1 arguing that such effort was in violation of

21   his plea agreement in another criminal prosecution for sexual battery. (Doc. No. 22 at 2.)

22   Initially, the court abstained from exercising federal jurisdiction over the instant habeas petition

23   following Younger v. Harris, 401 U.S. 37, 40-45 (1971) because the SVPA proceeding to commit

24   petitioner was ongoing at the time, and dismissed this case without prejudice in the fall of 2013.

25   /////

26
     1
       Under the SVPA, a “sexually violent predator” is “a person who has been convicted of a
27   sexually violent offense against one or more victims and who has a diagnosed mental disorder
     that makes the person a danger to the health and safety of others in that it is likely that he or she
28   will engage in sexually violent criminal behavior.” Cal. Welf. & Inst. Code § 6600(a)(1).
                                                      1
     Case 1:12-cv-01333-NONE-SKO Document 27 Filed 02/02/21 Page 2 of 2


 1   (Doc. No. 22.) Judgment was then entered on the same date, and the case was closed. (Doc. No.

 2   23.)

 3           Petitioner now seeks to reopen this case to address his habeas claim because the SVPA

 4   proceeding has concluded. (Doc. No. 24.) The evidence submitted by petitioner shows that the

 5   California Court of Appeal affirmed petitioner’s commitment under the SVPA, and that the

 6   California Supreme Court denied review on September 30, 2020. (Doc. No. 24, Exs. A–B.)

 7   Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302, the instant federal habeas petition was

 8   referred to a United States Magistrate Judge.

 9           On November 12, 2020, the assigned magistrate judge recommended that this case be

10   reopened in the interest of judicial efficiency, and that the parties be instructed to file

11   supplemental briefing addressing petitioner’s claim. (Doc. No. 26 at 2–3.) In accordance with

12   the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a de novo review of the case.

13   The undersigned finds the pending findings and recommendations to be supported by the record

14   and proper analysis and will adopt the findings and recommendations.

15           Accordingly, the court orders as follows:

16       1) The findings and recommendations (Doc. No. 26), issued on November 12, 2020, are

17           ADOPTED in full;

18       2) Petitioner’s motion to reopen the case (Doc. No. 24) is GRANTED;

19       3) The Clerk of Court is DIRECTED to reopen the case;

20       4) Respondent is DIRECTED to file a supplemental brief on the remaining claim within
21           thirty (30) days of the date of service of this order;

22       5) Petitioner MAY file a supplemental traverse to respondent’s supplemental brief within

23           thirty (30) days of the date of respondent’s submission; and

24       6) The matter is REFERRED back to the magistrate judge assigned to this case pursuant to

25           28 U.S.C. § 636(b).

26   IT IS SO ORDERED.
27
         Dated:     February 2, 2021
28                                                          UNITED STATES DISTRICT JUDGE
                                                        2
